Citation Nr: 1629838	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression.  

5.  Entitlement to an initial rating in excess of 30 percent for tension headaches.  

6.  Entitlement to an effective date earlier than July 22, 2011, for the grant of service connection for tension headaches.

7.  Entitlement to a total rating by reason of individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to January 1986.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen claims of service connection for a laceration of the left ear, left ear hearing loss, the residuals of a head injury, and seizures; denied service connection for headaches and an acquired psychiatric disorder, including depression; and denied TDIU.  In an October 2014 decision, the Board found that new and material evidence had not been received to reopen the claim of service connection for a laceration of the left ear, but that such evidence had been received to reopen the claims of service connection for left ear hearing loss, the residuals of a head injury and seizures.  These matters were remanded for de novo review as were the issues of service connection for an acquired psychiatric disorder, including depression, headaches and a TDIU.  

By rating decision dated in September 2015, the RO granted service connection for tension headaches, rated 30 percent disabling, effective July 22, 2011.  The Veteran's representative, in correspondence received in February 2016, submitted a notice of disagreement to the evaluation and effective date assigned.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  The matter of TDIU is intertwined with that of the evaluation/effective date for headaches.  These issues as well as the issue of service connection for an acquired psychiatric disorder, including depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to service, audiometric testing showed an elevated 45 decibel (dB) hearing loss at 3000 Hertz in the left ear.  

2.  Audiometric testing during service showed that there was no dB threshold shift while the Veteran was on active duty.  

3.  Current left ear hearing loss is not shown to have been caused by any in-service event. 

4.  A TBI was not evident during service and the Veteran is not shown to have residuals of a TBI that were caused by any in-service event.

5.  A seizure disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1131, 1153; (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  Residuals of a TBI were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A seizure disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in April and July 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(b).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Ear Hearing Loss

The Veteran contends that service connection is warranted for hearing loss in the left ear.  It is asserted that this disability is related to a documented head injury that the Veteran sustained during service.  

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's STRs document that the Veteran sustained a head injury in a fight in 1982 and in a motor vehicle accident in May 1984.  Neither injury resulted in loss of consciousness.  The STRs include several audiometric evaluations, prior, during and at separation from service.  It is noted that the pure tone thresholds demonstrated prior to entry into service include an elevated reading at 3000 Hz in the left ear.  

On examination prior to service in December 1980, pure tone thresholds were shown to be as follows:

Hz
500
1000
2000
3000
4000
6000
Left ear
5
5
0
45
10
15

An audiometric study in August 1981 showed pure tone thresholds to be as follows:

Hz
500
1000
2000
3000
4000
6000
Left ear
5
5
5
0
10
5

An audiometric study in February 1982 showed pure tone thresholds to be as follows:

Hz
500
1000
2000
3000
4000
6000
Left ear
10
5
5
10
5
5

An audiometric study in June 1982 showed pure tone thresholds to be as follows:

Hz
500
1000
2000
3000
4000
6000
Left ear
15
5
10
45
15
40

On examination for separation from service, an audiometric study showed pure tone thresholds to be as follows:

Hz
500
1000
2000
3000
4000
6000
Left ear
0
5
0
40
10
25

Post-service medical evidence includes VA treatment records from November and December 2006 that make reference to a history of hearing loss, post-traumatic, on the left side.  

An examination was conducted by VA in February 2012.  At that time, the examiner stated that the audiometric testing that was performed presented inconsistent thresholds as bone conduction was 20 dB worse than air condition for each tested frequency.  The examiner stated that medical records were not provided for review, so that a hearing impairment issue could not be provided without resorting to speculation.  Testing was deemed invalid.  Medical records were, however, reviewed by another VA audiologist in December 2012.  At that time, the audiologic examination results in service were reviewed.  It was noted that all of the examinations, except those in August 1981 and February 1982, showed a high frequency hearing loss in the left ear at 3000 Hz.  It was noted that the National Institute for Occupational Safety and Health recommended that a significant threshold shift was defined as a 15 dB hearing loss shift or more at any one frequency between 500 Hz and 400 Hz.  The examiner concluded that there was no significant threshold shift between induction and discharge.  The examiner went on to state that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."  As a result, given no significant shift in thresholds from induction to discharge, in the examiner's opinion, left ear hearing impairment was less likely as not  caused by or aggravated by military noise exposure.  

The record shows that prior to service the Veteran had a documented hearing loss in the left ear and that he had a similar hearing loss, both at 3000 Hz, on examination for separation from service.  The medical opinion rendered in December 2012 was to the effect that there was no threshold shift between the examination prior to service and that performed on discharge from active duty.  Based on these findings, the examiner opined that the hearing loss in the left ear was not the result of service.  This is the only medical opinion that addresses the etiology of left ear hearing loss in the record.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Residuals of a TBI

The Veteran claims that service connection should be established for residuals of a TBI.  It is noted that the Veteran sustained head injuries in service, primarily one sustained in a motor vehicle accident.  Review of the Veteran's STRs shows that he injured his forehead in a fight in January 1982 and hit his head in a motor vehicle accident in May 1984.  He was not noted to have loss of consciousness on either occasion.  On examination for separation from service, clinical evaluation of the head and face was normal.   

An examination was conducted by VA in October 2011.  At that time, the examiner indicated that the Veteran did not have, nor had he ever had, a TBI or any residuals of a TBI.  The Veteran's history of head injury in 1982 and 1984, without TBI or loss of consciousness, was reviewed.  The examiner commented that, while the Veteran did not have a documented TBI from the military, he may have had a TBI after discharge, but there were no medical records from 1986 to 2006.  A CT study performed in 2006 showed no acute intracranial pathology.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had a deep forehead laceration that was sutured after a fight in 1982 without sequelae.  There was no mention or documentation of a TBI at that time.  He remained in the military until 1986 and no TBI was noted on his exit examination.  There was also a laceration of the right ear described as superficial in 1984 and related to a truck accident.  There was no documentation of a TBI when the STRs were reviewed that were related to this incident.  There was nothing in the record that supported a finding of TBI.  The examiner stated that it would be unusual for STRs to not note a TBI if one had occurred.  Regarding the history provided by the Veteran that a "truck had run over his head", the examiner noted that there was no documentation supporting this and that such an injury would likely cause significant morbidity if not mortality.  

An examination was conducted by VA in May 2015.  At that time, the examiner rendered an opinion that the Veteran had not had a TBI and did not have residuals of a TBI.  It was noted that the lack of a diagnosis of TBI had been established by a Board certified neurologist.  

The Veteran has claimed residuals of a TBI that he contends he sustained while on active duty.  Review of the record shows that, while the Veteran did sustain head injuries while he was on active duty, it did not support a TBI diagnosis at the time the injuries were sustained and no residuals of a TBI were demonstrated during service, at separation from active duty, or subsequent to service.  As noted by the VA examiner in 2015, the lack of a diagnosis of TBI was verified by a Board certified neurologist.  As with the issue of hearing loss, the only medical opinions pertinent to the issue of service connection for TBI or residuals thereof are that the Veteran did not sustain an actual TBI in service and has no residuals thereof.  As such, the Board can find no basis for a grant of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for TBI residuals, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Chronic Seizure Disorder

The Veteran claims that service connection should be established for a seizure disorder that he believes is related to the head injuries that he sustained while on active duty.  As noted, the Veteran sustained head injuries in service.  The Veteran's STRs show that he injured his forehead in a fight in January 1982 and hit his head in a motor vehicle accident in May 1984.  He was not noted to have loss of consciousness on either occasion.  The STRs show no complaint or manifestation of seizures.  On examination for separation from service, clinical evaluation of the head and face was normal.  

Post service treatment includes private records showing that the Veteran was seen in an emergency room for treatment of a right hand injury in March 2006.  At that time, he gave a history of a seizure disorder for which he had been taking Dilantin, but that he had run out of medication.  A treatment note shows that this was considered most likely post traumatic in nature.  In May 2006 he gave a history of having had a crushing injury in a jeep accident in 1989 while in the military after which he developed seizures.  

On examination by VA in October 2011, while being evaluated for possible TBI, the examiner reviewed the Veteran's past medical history, noting that the Veteran had a history of a seizure disorder that was first mentioned in the medical records in 2006.  The examiner stated that it was not clear whether this was an actual seizure disorder as it was characterized as "non-epileptic" and in some records would suggest a pseudo-seizure, which is a mental health condition.  The examiner stated that "in any case, nothing in the patient's military records supports the claimed relationship between a seizure disorder, if the patient actually has one, or any claimed residuals of a TBI and military service."  It was further commented that there was no documentation of a chronic seizure disorder or TBI residuals from 1987 to 2006 and that there were medical records from 2006 to present noting treatment for cocaine abuse, seizures related.  Finally, it was noted that there was no documentation in the STRs of a TBI with seizure disorder and that it would be unusual for the STRs to not note this on a discharge examination.  

An examination was conducted by VA in April 2015.  At that time, the impression was that the Veteran had a long-standing history of seizures and had been diagnosed with nonepileptic seizures based on a video electroencephalogram.  After review of the record and examination, the examiner stated that it was less likely than not that the seizures were caused by or a result of a head injury sustained during military service.  The rationale was that there was no evidence of TBI in the Veteran's service records, although he did suffer a blow to the head, the treatment records at the time show that the did not suffer loss of consciousness or other indicator of concussion, which could provoke seizures.  The risk of developing seizures is strongly correlated with the severity of an injury.  The examiner cited studies that found that patients with mild or very mild head trauma do not have an increased risk of developing epilepsy compared to the general population.  Additionally, the examiner stated that post traumatic seizures typically developed within months after a head trauma and there is no evidence of seizures during the Veteran's service time or in the years that followed.  The seizures appeared to have developed later and were not likely a result of his minor head trauma during service.  

The Veteran claims a seizure disorder that he believes is the result of injuries that he sustained while on active duty.  Review of the record shows that, while the Veteran did sustain head injuries while he was on active duty, he did not manifest seizures while he was on active duty.  While the VA examiner in 2011 did not specifically address the etiology of the Veteran's seizure disorder, references to seizures related to cocaine abuse were made.  The only medical opinion that specifically addresses the etiology of a seizure disorder, which was first manifested in the record in 2006, is to the effect that there is no relationship with the head injuries sustained in service.  This opinion was supported by rationale that indicated that, had a relationship existed, the seizure disorder would have more likely manifested shortly after the injury.  As with the issues above, the only medical opinion pertinent to the etiology of the Veteran's seizure disorder is that any current seizure disorder is unrelated to the Veteran's period of active duty, including the head injuries sustained during service.  Epilepsy has not been diagnosed, so as to permit consideration of service connection on a chronic disease presumptive basis.  As such, the Board can find no basis for a grant of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a seizure disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hearing loss of the left ear is denied.  

Service connection for residuals of a TBI is denied.  

Service connection for a seizure disorder is denied.  


REMAND

Regarding the issue of service connection for an acquired psychiatric disorder, it is noted that the Veteran was evaluated in July 2015 for a possible secondary relationship between his service connected tension headache disability and any acquired psychiatric disability.  While the examiner rendered an opinion that the tension headaches did not proximately cause any psychiatric disorder, no opinion regarding possible aggravation of the psychiatric disability by the tension headaches was rendered.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  As such, a supplemental opinion must be obtained prior to appellate consideration.   

As noted, a September 2015 rating decision granted service connection for tension headaches, evaluated as 30 percent disabling, effective July 22, 2011.  The Veteran's representative, in correspondence received in February 2016, submitted a notice of disagreement to the evaluation and the effective date.  A statement of the case must be issued in response to this notice of disagreement.  This matter is intertwined with the matter of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's records should be referred to the examiner who conducted the July 2015 mental disorders examination and provided the opinion regarding any relationship between any acquired psychiatric disorder and his tension headaches for a supplemental opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the tension headaches aggravated a psychiatric disorder.  If the examiner who provided the July 2015 opinion is not available, the Veteran's claims folder should be referred to another examiner who should render the above-requested opinion.  The examiner should provide a complete rationale for any opinion reached.  

2.  The Veteran must be provided a Statement of the Case (SOC) on the issues of entitlement to an initial rating in excess of 30 percent for tension headaches and an effective date prior to July 22, 2011, for the grant of service connection.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


